WHEREAS, In a proceeding conducted by the State Board of Law Examiners (under our rules as they existed prior to January 8, 1979) to inquire into complaints of alleged professional misconduct of LEO N. JOHNSON, and
WHEREAS, Following a full hearing of such complaints, the State Board of Law Examiners found that Leo N. Johnson, Council Grove, Kansas, neglected several legal matters entrusted to him including (1) failing to take any action on behalf of his client in an action involving an automobile accident from the fall of 1972 until his employment was terminated in 1977, and (2) failing to prosecute a claim of his client for unpaid child support from the time he was retained in December, 1976, until December, 1978, in violation of DR 6-101(A)(3) of the Code of Professional Responsibility (223 Kan. cxv), and
WHEREAS, The State Board of Law Examiners has made a written recommendation to this Court that Leo N. Johnson be indefinitely suspended from the practice of law, and
WHEREAS, In accordance with the Rules of this Court a copy of the report, findings and recommendations of the Board was mailed to respondent on December 29,1978, along with a citation directing the respondent to file with the Court either a statement that he did not wish to file exceptions, or his exceptions to the report, and
WHEREAS, The respondent has failed to respond to such citation, and
WHEREAS, On the 23rd day of February, 1979, after notice to respondent, a hearing was held before the Court for the purpose of considering the report of the Board of Law Examiners, and
WHEREAS, The State of Kansas appeared by Philip A. Harley, disciplinary counsel, and respondent appeared neither in person nor by counsel, and
WHEREAS, Upon consideration of the record and being fully advised in the premises, the Court accepts the report, findings and recommendations of the State Board of Law Examiners.
*467It is, therefore, by the Court, Considered, Ordered and Adjudged that the said LEO N. JOHNSON be and he is hereby disciplined by suspension from the practice of law as of this 8th day of March, 1979, and that he pay the costs of the proceedings.
It is further ordered that this ORDER OF SUSPENSION be published in the official Kansas Reports.
By Order of the Court,
dated this 8th day of March, 1979.